Citation Nr: 1711168	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  13-04 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

Competent and credible evidence indicates the Veteran's tinnitus was incurred in service.


CONCLUSION OF LAW

The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he currently has tinnitus that began during service in connection with his frequent use of a metal chipping hammer to scrape paint off of the interior surfaces of his ship and his participation in training exercises that required him to be in close proximity to weapons fire.  Following review of the evidence of record, the Board finds that service connection for tinnitus is warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) has held that tinnitus is a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id. at 272.

At the outset, the Board finds that the Veteran incurred in-service acoustic trauma, based on his consistent statements regarding the in-service noise exposure detailed above.  The Board also finds that the Veteran has a current disability, as he is competent to testify to observable symptoms, such as ringing in his ears, and has done so credibly in this instance, including during a May 2010 VA audiological examination and during his October 2016 Board hearing.  See Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Thus, the remaining question is whether the Veteran's current tinnitus is related to his in-service acoustic trauma.

When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  If it does, such testimony is sufficient to establish service connection.  Id.  

The Board finds that the Veteran's 2016 Board hearing testimony is sufficient to establish service connection for tinnitus in this instance.  Specifically, the Veteran testified that he initially experienced ringing or buzzing in his ears during service that recurred thereafter.  He also explained that the hearing loss symptoms for which he sought treatment in April 1965, as documented in his service treatment records (STRs), included ringing or buzzing in his ears, and that those symptoms persisted after he was treated.  Furthermore, although the Veteran told the May 2010 VA examiner that his tinnitus started five years prior to the examination rather than during service, the Veteran clarified during his Board hearing that he had not understood what tinnitus was at the time of the examination.

In short, in light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible report, during his Board hearing, of first experiencing tinnitus during service, the Board finds that the evidence is at least in equipoise regarding whether his current tinnitus was incurred in service.  Hence, affording him the benefit of the doubt, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the delay, additional development is necessary prior to adjudication of the Veteran's claim of entitlement to service connection for bilateral hearing loss.

As already discussed, the Veteran was afforded a VA audiological examination in May 2010.  At that time, the audiologist noted that the Veteran's STRs included three whisper tests and a January 1964 audiogram.  She reported that the 1964 audiogram documented hearing that was "within normal limits," bilaterally.  Regarding the Veteran's history of noise exposure, the audiologist reported that he denied using handheld weapons but described some exposure to weapons fire in service.  She further reported that the Veteran described working in construction and for the United States Postal Service (USPS) following service.  The audiologist noted that the Veteran denied using hearing protection in connection with any of the foregoing activities.

Puretone threshold testing conducted during the 2010 examination did not reveal a hearing loss disability in either of the Veteran's ears for VA purposes.  See 38 C.F.R. § 3.385 (2016).  Although speech recognition testing did reflect a hearing loss disability for VA purposes in one ear, the audiologist questioned the validity of those test results, based on her need to prompt the Veteran to respond.  The audiologist ultimately opined that the hearing loss that was present, which she characterized as "extremely mild hearing loss at one frequency in one ear," was less likely than not related to service.  In support of that opinion, she cited the Veteran's post-service work history without hearing protection and his report of "very little" in-service noise exposure.

Several deficiencies in the 2010 VA examination necessitate remand for an additional VA examination and opinion.  First, the Veteran testified during his Board hearing that the 2010 VA audiologist's report of "very little" in-service noise exposure was a mischaracterization of the history he had provided at that time.  He further testified that he used hearing protection at times during his post-service construction career and that his position with the USPS did not involve noise exposure.  Second, the VA audiologist's statement that the January 1964 audiogram reflected hearing "within normal limits" suggests that she did not convert the results of that audiogram into International Standards Organization (ISO)-American National Standards Institute (ANSI) units as is required for service department audiometric data reported before November 1, 1967.  In that regard, conversion of the results of that audiogram into ISO-ANSI units reveals at least some degree of hearing loss at many frequencies in both of the Veteran's ears.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Third, private audiometric testing conducted in November 2016 suggests that the Veteran now has a current bilateral hearing loss disability for VA purposes.

In short, in light of the 2010 VA audiologist's failure to consider converted in-service audiogram results and her reliance on an inaccurate noise exposure history, and in light of the apparent progression of the Veteran's current bilateral hearing loss disability, a remand is needed to obtain a medical opinion that considers and discusses the correct, and current, facts.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Additionally, the Veteran testified during his hearing that he has undergone VA audiometric testing on several occasions since his 2010 examination.  Although treatment records associated with one subsequent VA audiological consultation have been obtained, it appears that additional records remain outstanding.  Thus, updated VA treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since August 2012, including any relevant records viewable in CPRS Tools/Audiogram Display, Vista Imaging, or any similar viewing tool.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  After the development requested in item 1 has been completed to the extent possible, schedule the Veteran for a VA audiological examination.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted and the results reported in detail.  The audiologist should consider values converted from ASA to ISO-ANSI units for the January 1964 audiogram.  Following review of the claims file and examination of the Veteran, the audiologist should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hearing loss is related to his period of active duty service, to include his conceded in-service acoustic trauma, or that a hearing loss disability manifested within a year of his separation from service?

In issuing your opinion, please specifically discuss the Veteran's credible reports of in-service noise exposure while chipping paint with a metal tool and standing in close proximity to weapons that were being fired; his assertion that he experienced a worsening in his hearing while in service; the findings in the January 1964 audiogram; his April 1965 in-service treatment for "trouble hearing from both ears;" and his descriptions of the nature and extent of his in-service and post-service noise exposure.

A discussion of the underlying reasons for any opinion expressed must be included in your report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the opinion.

If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and state why that is so.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


